Dismissed and Memorandum Opinion filed July 9, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00993-CV

                   SAMUEL JOSEPH JACKSON, Appellant
                                        V.
                    PAUL HOUSTON LAVALLE, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-17352

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed November 14, 2014. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On May 28, 2015, this court ordered appellant to pay or make arrangements
to pay for the record and provide this court with proof of payment on or before
June 12, 2015. Appellant has not provided this court with proof of payment for the
record. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Boyce, McCally and Donovan.




                                         2